Citation Nr: 1105045	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-38 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for cancer of the tongue.  



REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to August 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his Substantive Appeal, the Veteran requested a hearing before 
a member of the Board.  In a letter dated in March 2008, the 
Veteran withdrew his request for a hearing.  In a July 2009 
letter, the RO informed the Veteran that a hearing before a 
member of the Board had been scheduled for later than month.  An 
entry in the Veterans Appeals Control and Locator System (VACOLS) 
indicates that the Veteran did not appear for the hearing.  The 
case will therefore be processed in the same manner as if he had 
withdrawn the hearing request.  38 C.F.R. § 20.704 (2010).  

In September 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for further development.  The 
requested development completed the matter has properly been 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board asks the Regional Office to review this decision in 
detail. 


FINDINGS OF FACT

1.  Tongue cancer did not have onset during the Veteran's active 
service and did not manifest until many years after separation 
from active service.  

2.  The Veteran's right knee disability did not have onset during 
his active service, did not manifest until more than one year 
after separation from active service, and is the result of 
injuries that occurred many years after separation from active 
service.   

3.  The Veteran's back disability did not have onset during his 
active service, did not manifest until more than one year after 
separation from active service, and is the result of injuries 
that occurred many years after separation from active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for tongue cancer have 
not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 
(2010).  

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran contends that he injured his right knee and low back 
during service and these injuries resulted in disability since 
service.  He also asserts that cancer of the tongue manifested 
during service or shortly thereafter and was caused by cigarette 
smoking during service.  

In June 1980, VA first received an application for VA 
Compensation or Pension.  In that application he stated that he 
had a back injury in August 1975 and underwent a laminectomy and 
fusion at L4-5 in January 1976.  He also stated that he had a 
right knee injury in 1959, while in service, and that this 
resulted in a September 1978 surgery.  

In that application, he identified three physicians as having 
provided treatment; Dr. "D.L.M." for left hernia treatment in 
June 1971; Dr. "C.E.B.," who he reported as performing right 
knee surgery in September 1978; and Dr. "J.J.M.," who he 
reported as performing back surgery in January 1976.  He also 
identified "J.H.," "J.A.," and "G.K." as having knowledge of 
injuries resulting from a car accident in April 1964.  The RO 
requested evidence from each of the identified physicians in 
letters mailed in June 1980.  

Service treatment records document treatment for right knee and 
low back symptoms but make no mention of tongue cancer.  

In November 1957, the Veteran reported a backache, headache, 
general malaise, and no appetite.  He had a cough and his nose 
and pharynx were slightly infected.  Diagnoses were influenza and 
bronchitis.  That is the only report of symptoms involving the 
Veteran's back  documented in the service treatment records.  

On April 10, 1959 he reported that he tripped over a box and hurt 
his right knee.  Ligament injury was suspected, and he was sent 
for a consult with a medical officer.  On April 14, 1959 he was 
diagnosed with a strain of the medial collateral ligament and 
prescribed physical therapy and a walking cylinder to be worn for 
two weeks.  X-rays were negative.  The injury was described as 
the Veteran having fallen over a footlocker.  

A note from April 28, 1959 documents that the cylinder was 
removed and the Veteran was referred for physical therapy.

May 11, 1959 notes document that he had been treated in the 
physical therapy clinic for two weeks.  He reported that he still 
had trouble walking.  A May 19, 1959 note documents that he 
reported pain in his right leg and was to see the medical officer 
about x-rays taken the previous day.  X-rays and physical 
examination was completely negative except for minimal right genu 
valgus, he was returned to duty.  On May 22, 1959 he again 
complained about recurrent pain in his knees.  On June 8, 1959, 
he was seen by the medical officer for pain in both knees and 
told to return in 48 hours.  On June 12, 1959 he again was seen 
by a medical officer for reports of pain in his legs and knees.  
A consultation sheet form to physical therapy from the medical 
officer who had been treating the Veteran, includes that physical 
therapy was to rehabilitate the right quadriceps on a daily basis 
and that if the patient failed to report for all appointments to 
notify the dispensary.  On June 17, 1959, he returned to see the 
medical officer, complaining of burning sensation in his knee 
joints.  On June 24, 1959 he returned to see the medical officer 
regarding pain in both knees.  The note continues in different 
handwriting, as follows:  "complete examination of knee showed 
no defects.  I desire not to see this man again except for new 
complaints."  There are no further reports regarding knee 
symptoms.  

There are no reports of cancer or symptoms of cancer of the 
tongue found in the service treatment records.  

July 1960 and May 1961 reports of medical examination for the 
purpose of release to inactive duty and for the purpose of 
retention in the U.S. Marine Corps, respectively, both include 
that he had normal clinical evaluations of the mouth, lower 
extremities, and spine.  The 1960 documents show his organization 
unit as in Camp Pendleton and the 1961 documents show his 
organization unit as a reserve and recruitment district.  

In a May 1961 report of medical history, for purpose of retention 
in the U.S. Marine Corps, the Veteran provided the following 
statement as to his present health (upper and lower case 
corrected):  

I think my present health is not what it 
should be, due to the fact I have a chronic 
cough and coughing up blood all the time.  
I have severe pains in my joints some 
times.  I get awful pains in my back or 
spine where I can't hardly move sometime.  
I have constant stomach trouble.  

He indicated by a series of check marks in "YES" option boxes 
that he either then had or had previously had swollen or painful 
joints, frequent or severe headaches, dizziness and fainting 
spells, ear, nose or throat trouble, chronic or frequent colds, 
sinusitis, hay fever, shortness of breath, pain or pressure in 
the chest, chronic cough, cramps in the legs, frequent 
indigestion, stomach, liver or intestinal trouble, piles or 
rectal disease, painful or "trick" shoulder or elbow, "trick" 
or locked knee, frequent trouble sleeping, depression or 
excessive worry.  

In that history report he also addressed a question regarding 
whether he had or intended to apply for pension or compensation 
for existing disability, as follows (lower and upper case 
corrected, spelling as in original):  

I don't know exactly what year but I 
believe it was in 1958 I tricked my right 
knee out of joint after an after the knee 
supposely heeled I had severe pains in my 
right leg an still do.  The docter told me 
that I was crazy when I went back to the 
dispencery to get some thing for the pains 
in my leg.  I thought I would be better off 
to the service with a medical distarge.  

In a section for a physician's summary and elaboration f the 
pertinent data, is listed "Trick knees and trick shoulder, 
right."  There is no mention of any back symptoms or diseases or 
symptoms involving the Veteran's tongue.  

Service personnel records are associated with the claims file.  
These make no mention of the Veteran being hospitalized.  The 
leave record shows that he was on leave from June 10 to June 11, 
1959.  On April 17, 1959 he was issued a U.S. Government 
Operator's license to drive up to and including 5 ton trucks and 
that he was assigned as a unit stock man from January to July 
1959 and then had a primary change of duty in July 1959 to DUINS 
(duty under instruction) to a training unit until September 1959.  
Also contained in these records is a Certification of Uniformed 
Services showing that the Veteran's active service ended in 
August 1960.  

Received in July 1980, pursuant to request from VA to Heights 
Hospital and Sharpstown General Hospital are records of treatment 
for a back problem and a right knee injury.  

Treatment notes from Heights Hospital, including those signed by 
Dr. J.J.M., are of record and refer to the Veteran's back.  Dr. 
J.J.M. stated that he had treated the Veteran since September 
1975 for a back problem following an August 1975 injury.  
Diagnosis was lumbar disc syndrome.  In January 1976 Dr. J.J.M. 
performed a partial hemi-laminectomy  of L5, S1 with fusion of 
L5, S1.  

A September 19, 1978 discharge summary from Sharpstown Hospital 
documents that the Veteran had injured his right knee in a 
February 1978 fall.  The summary includes the sentence "[t]he 
past history is not contributory."  On September 11, 1978 he 
underwent arthroscopy, arthrotomy and patellar retinaculum 
reefing and lateral release and patellar shaving.  He was then 
placed in a knee immobilizer, this was changed to a cylinder cast 
and he was discharged to return for recheck by Dr. C.E.B.  

An operation report from September 11, 1978, from Sharpstown 
Hospital and signed by Dr. C.E.B., is of record.  That report 
includes the following text :

The patellar tendon was then dissected free 
from the surrounding tissues.  The tibial 
tubercle was osteotomized with an osteotome 
and was transposed distally and medially 
moving it approximately three eights of an 
inch in both of these directions.  It was 
secured to the tibial metaphysic at this 
area by a four-prong Stone table staple."  

Dr. C.E.B. signed a history and physical report, dictated 
September 25, 1978.  This report documents that the Veteran was a 
freight dock worker who related that he injured his right knee in 
February 1978 when he slipped and fell in the trailer of a truck.  
He reported that his right knee hit a box as he fell.  He 
reported that following that injury he had pain in his right 
knee, and some pain in his right hip and back.  He reported that 
he had pain of both knees and had difficulty with both knees in 
the past.  He described at least two incidents of dislocation of 
the right knee cap and several episodes of at least subluxation 
of the left knee cap.  X-rays showed bilateral patella alta and 
some degenerative changes in the patellofemoral articulation.  
Impression was bilateral patellofemoral malalignment and 
bilateral patella chondromalacia, right more symptomatic than 
left.  

In a rating decision dated 9-23-80, the RO denied service 
connection for a back condition.  The findings section of that 
decision is as follows:  "Veteran treated for complaints of 
backache on one occasion in 11-57.  Private HR submitted by 
veteran shows veteran first treated for an injury sustained to 
the low back on 8-22-75 with partial hemi-laminectomy L5-S1, with 
fusion L5-S1."  The dates of service are listed as from August 
1957 to August 1960.  

Of record is a VA Form 9 received in October 1980.  This document 
contains the Veteran's arguments regarding his knee and low back.  
It does not mention cancer or any automobile accident.  

In December 1980, the Veteran testified at a hearing before a 
rating board.  He testified that he actually broke his right knee 
during service.  1980 hearing transcript at 1.  He testified that 
he received some kind of treatment after service and he had 
aggravated the knee on the job and had surgery in September of 
1978.  Id.  

The Veteran testified that he began working in 1960 after 
separation from active service and had pain off and on, and had 
gone to the Houston VA Hospital complaining of back pain about 
twelve years earlier.  Id. at 2.  He testified that he hit his 
right knee with a case of cigarettes while unloading a truck in 
1975, dislocating his knee.  Id. at 3-4.  He testified that "it 
kind of aggravated the knee partially.  Not completely . . . . as 
bad as it was broken in the Marine Corps."  Id. at 4.  Turning 
to his back claim, the Veteran testified that he slipped and fell 
with a heavy carton on the job in 1976.  Id. at 5.  

On the day of the hearing, the Veteran submitted a writing in 
which he stated that he was treated for his back 12 years earlier 
at the VA Medical Center (VAMC) in Houston Texas.  VA sent a 
letter to the Veteran December 17, 1980 requesting that he submit 
records of treatment received from Dr. C.E.B., his family doctor, 
Dr. "A.," and his employer "M.P.R."

On December 17, 1980 the RO requested records from the Houston VA 
Medical Center (VAMC) for the period from July 1966 to January 
1970.  A response dated in January 1981 includes a remark section 
"All records at this station - 7-25 / 7-28-66."  Received with 
that response was an application for treatment or domiciliary 
care, signed by the Veteran in April 1966, and an operation 
report indicating  that a scar was excised from his forehead in 
July 1966.  His only complaint at that time was that he had 
received a blow and laceration of his forehead in 1964 following 
an automobile accident.  He was admitted for revision of the 
scar.  

In January 1981, the Veteran submitted to VA a release of 
information form for records from Dr. A.P.K.  In February 1981, 
the RO sent a letter to Dr. A.K.P. for the records.  In March 
1981, the RO received the February 1981 letter with the release 
of information form attached, along with 37 pages of documents.  
These documents were all letters from Dr. A.P.K.  The letters 
were addressed either to a State Industrial Accident Board, Dr. 
C.E.B., Lutheran Mutual Life Insurance Company, an Administrative 
Law Judge for the Department of Health, Education & Welfare, 
Western Preferred Life Insurance Company, or U.S.F. & G.  All 
letters had a salutation either to a specific individual, or 
"Dear Sirs."  

Most of these letters are interim reports that refer to the 
Veteran's then current physical condition.  None of the letters 
mention the Veteran's military service and none refer to injuries 
as occurring prior to 1978, only providing factual evidence 
against these claims.  

The body of a letter dated March 17, 1978, received in March 
1981, and addressed to the State Industrial Accident Board, with 
a salutation of "Dear Sirs:" is, in its entirety, as follows:  

This is a first report from this orthopedic 
surgeon regarding [the Veteran - misspelled 
last name].  He was first injured on 2-21-
78 while working for the Missouri, Pacific 
Truck Co.  He states he slipped and fell on 
the job on that date and landed directly on 
his back.  He fell on some boxes and 
bruised his back and leg.  He was taken 
care of by Dr. [H], a company physician and 
then referred to an orthopedic surgeon.  He 
states the pain is localized to the area of 
the right knee and low back.  He states the 
pain is localized to the area of the low 
back and slowly getting better.  It does 
not radiate into either leg.  He denies 
paresthesia, anesthesia, paralysis, or 
paresis.  Cough, sneeze or valsalvo 
maneuvers do not aggravate the pain.  He 
says the pain is slightly worse with 
walking.  He describes the right knee pain 
as being around the front side of the knee.  
He has no swelling, locking or cliquing.  
He states, however, it does get stiff and 
occasionally does give out.  Past medical 
history indicates he had a laminectomy in 
1976 for removal of a disc by Dr. [M].  He 
states this was due to an injury he 
received in 	August of 1975 when he was 
loading a box.  His pain at that time was 
in the back and left leg.  He states that 
he has had an injury    in the right knee  
in 1971 when he dislocated something.  He 
was treated only with medications and 
returned to work.  

Physical exam reveals tenderness in the 
area of the low back.  Straight leg raising 
signs are negative.  Power is intact.  
Motors and sensation are intact.  Right 
knee reveals a swollen, tender knee.  He 
has tenderness on the undersurface of the 
knee cap itself.  I am unable to fully 
examine it due to his discomfort and the 
patient is walking with crutches.  

X-RAY:  Exam of the back and knee do not 
reveal any fracture or dislocation.  

Impression:  1)  Lumbosacarl strain, 
improving, 2) internal derangement of right 
knee, probable patella chondromalacia, rule 
out meniscal tear.  

I have advised a arthroscopic exam of the 
knee and possible arthrotomy.  

Sincerely yours, 

[A.P.B.], M. D. 

In another letter to the State Industrial Accident Board, dated 
April 11, 1978 and received by VA in March 1981, Dr. A.P.K. 
stated that that arthroscopic examination of the Veteran's right 
knee on March 30, 1978 revealed early osteoarthritic changes 
without evidence of significant meniscal damage.  Dr. A.K.P. 
reported that he had injected the right knee with Cortisone.  

The first paragraph of a letter dated June 12, 1978 in the upper 
right hand corner of the letter, addressed to Dr. C.E.B., and 
from Dr. A.P.K. is as follows:  

Thank you for your kind attention in seeing 
[the Veteran].  [The Veteran] was first 
seen in my office on 3-15-78.  I am 
encloisng (sic) my reports to workmen's 
compensation regarding [the Veteran].  I 
have performed an arthroscopy on [the 
Veteran] on 3-29-78.  I will also send a 
copy of my operative report from that date.  
I did see some evidence of degeneration 
along the medial meniscus but at the time 
of the exam did not find any evidence of 
gross tear.  I have been trying to treat 
[the Veteran] on an exercise program and 
have been rather unsuccessful in getting 
him back to full use of that leg.  

The body of an August 29, 1979 letter from Dr. A.K.P. to the 
State Industrial Accident Board, with a salutation of "Dear 
Sirs:" is, in its entirety, as follows:  

This is the first report from this 
orthopedic surgeon regarding [the Veteran] 
seen in my office for the first time for 
this injury on 8-27-79.  I have seen [the 
Veteran] in my office before for problems 
in his right knee for which he was 
eventually referred to Dr. [C.E.B.] at the 
Medical Center.  

He states he has now injured his back on 7-
12-79, when he was loading some steel doors 
and a cart hit his left knee, subsequently 
injuring his back.  He developed pain in 
the back with radiation to the left leg 
below the knee to the area of the foot.  He 
has no problems with bowel or bladder 
function.  He denies incontinence.  

Past medical history indicates that in 
January of 1976, he underwent a lumbar 
laminectomy and a fusion by Dr. [M.].  He 
was off eleven months before returning to 
work on that occasion.  He says the pain at 
that time was for discomfort in his back 
with radiation into his left leg.  He now 
says the pain is also in his left leg, but 
has now also involved his right leg more so 
than his left.  

He states that riding in an automobile, 
bending, stooping, climbing stairs, 
lifting, sitting all aggravate his pain.  

Physical examination reveals that his 
straight leg raising sign is negative.  His 
power is fairly good.  The scar about his 
right knee is well healed and he has had 
good success with his operation by Dr. 
[C.E.B.].  His reflexes are fairly well 
intact.  His sensation is also fairly well 
intact.  Circulation is also intact.  

X-rays do reveal narrowing of the L5-S1 
area, indicating the area of the previous 
laminectomy.  

Impression at this time is acute 
lumbosacral strain.  I do not see any 
definite signs of radiculopathy, although 
his history of irritation in his leg is 
suspicious for lumbar radiculopathy.  I 
have advised him to start a physical 
therapy program on a daily basis and placed 
him on some Soma, a muscle relaxant, and 
Synalogos-DC, a pain medication.  I have 
asked him to return to work at this time 
and will give you a further progress report 
in two weeks.  

In an October 1979 letter, Dr. A.P.K. informed the Lutheran 
Mutual Life Insurance Company that the Veteran had suffered from 
two individual injuries.  The first was a February 21, 1978 
injury of his knee and back.  Dr. A.P.K. noted that the Veteran 
had undergone a lumbar laminectomny in January 1976 and his back 
injury from February 1978 was diagnosed as lumbosacral strain.  
Dr. A.P.K. stated that the Veteran returned to his office in 
August 1979 reporting that he sustained an injury on July 12, 
1979, "he had been loading some steel doors and subsequently 
injured his back."  

In a writing received in September 1980, the Veteran stated the 
following:  

The typeist or Navy Corman (sic) must have 
made a mistake on the filing of my military 
records.  On another occasion I fell from a 
high-elevated forklift while working in the 
Marine Supply warehouse at Camp Pendleton, 
Calif, causing pain in my low back.  I have 
since had surgery on my back.

In a statement received in October 1980, the Veteran stated as 
follows:  

I feel I am entitled to benefit because 
while serving on active duty in the U.S. 
Marines in 1958 I sustained (sic) a broken 
dislocated right knee for the first time.  
the Medical Docter (sic) at the Navy Sick 
Bay at Camp Pendleton injected medicine to 
the right swollen knee which was put back 
in place with a cast for 8 weeks.  The 
Medical doctor made the statement that I 
would require surgery someday for my right 
knee.  

I continued to experience pain to the right 
knee over the years until I had to undergo 
surgery in September of 1978.  

At an earlier date in 1957 while on active 
duty with Battalion Supply I was dropped to 
the floor with a elevated fork  lift when I 
experienced pain in my low back.  

In February 1983 VA received a letter from the Veteran in which 
he stated "I am filing for a injured dislocated right knee with 
torn ligaments while serving on Active Duty in the U.S. Marines 
in 1959.  At that time the Dr. on duty advised me that the knee 
would require surgery someday."  

In a writing signed by the Veteran in March 1983 and received by 
VA that same month, the Veteran contended as follows:  

In 1959 while serving in the U.S. Marines a 
former Marine started a fight with me, at 
that time my right knee was dislocated with 
torn ligaments.  Then I was taken to Sick-
Bay on Camp Pendleton in California where I 
stayed for 4 -weeks. for treatments, then 
my right leg was placed in a cast for 6-8 
wks.  After this injury & treatment I 
continued to experience pain to the right 
knee.  

From release of active duty in 1960 from 
the Marines I continued to experience pain 
to my right knee.  Then I went to see Dr. 
[A] and Dr. [S] in San Antonio, Tex. For 
treatments & medication - starting in 1961 
through 1967.  

In 1978 I had to undergo surgery to the 
right knee.  The Dr. at Sick - Bay made the 
statement that I would have to have surgery 
performed to the right knee someday because 
I had damaged & torn ligaments.  

In September 2003, the Veteran filed another application for VA 
benefits.  he stated as follows (upper and lower case 
discrepancies corrected):  

The injuries I received in the Marine Corp 
before I was disctarged (sic) are a direct-
cause of my pains & 2 surgeries to my right 
knee, and my low back surgery - is the 
result of why I have been 100% disabled 
since 1979.  This was official and recorded 
in writing by my former civilian physician 
(sic) Dr. ["G.K.D."] who is deceased.  

He listed the following disabilities in his application:  Broken 
foot & right knee which occurred in 1959 and was treated in 1959 
at sick bay dispensary in Camp Pendleton, California, injured low 
back - disk that occurred April 1960 and that he reported to a 
sergeant on duty in supply at Camp Pendleton, California; crushed 
left foot and broken right knee in May 1959 and treated from May 
to August 1959 at sick bay dispensary in Camp Pendleton, 
California;  right knee disability that began in May 1978 and was 
treated from March to August 1978 by Dr. B.; and low back 
disability which began in April 1960 and was treated from August 
1975 to November 1976 by Dr. M.  

Received October 17, 2003 are several writings.  One is signed by 
the Veteran and dated October 11, 2003.  Another is a letter 
dated February 12, 1995 purportedly from G.K.D., M.D.  Another is 
a letter with a date of March 17, 1978, purportedly from Dr. 
A.K.P.  Three other letters, stating that the Veteran was seen in 
his office on April 3, 1978, June 7, 1978, and September 29, 
1979.  There is a letter with a date of June 6, 1980, purportedly 
from Dr. A.P.K. and a letter with a date of August 29, 1978, also 
purportedly from Dr. A.P.K.  There is an undated letter 
purportedly from Dr. A.P.K. addressed to Dr. C.E.B.  Another is a 
letter purportedly from Dr. A.P.K. indicating that the Veteran 
was seen on April 3, 1978.  Another is a letter with a date of 
April 17, 1978 also purportedly from Dr. A.P.K.  

In a handwritten statement dated October 12, 2003and received 
October 17, 2003, the Veteran stated as follows (upper and lower 
case corrected):  

This is in reference to an injury I 
received in April 1959, while I served on 
active duty in the U.S. Marine Corps.  My 
work duties consisted of working in supply 
- when a fellow marine droped (sic) a heavy 
box object onto my leg and broke my right 
knee knocking me down hard onto the 
concrete floor.  As a result I allso (sic) 
felt a bad pain in my low back & left foot.  
I was taken to the medical dispensary on 
base which is located HQ, H&S Bn, 1st For 
Serv RegtG), FMF, Cam Pen, Calif.  

The letter dated March 17, 1978 and received October 17, 2003, 
includes a salutation of "To Whom it may concern".  Dr. "M"s 
name is spelled incorrectly.  The body of letter in its entirety,  
is as follows:  

This is a first report from this orthopedic 
surgeon regarding [The Veteran].  He states 
he first hurt himself while serving in the 
U.S. Marines in April of 1959.  He states 
that a fellow marine droped a heavy boxed 
object on his rigght leg-which broke his 
right knee and injured his back as he was 
knocked down onto the concrete.  He was 
taken to the medical-dispensary on base at 
Camp Pendleton.  He states the attending 
physician injected his swollen right knee 
with medicine to remove the pain.  He was 
kept at the medical dispensary and was 
given some crutches to use as his pain was 
so intense with his swollen knee he could 
not tolerate any weight on his right foot.  
The physician started [the Veteran] on hot 
water soak bath's to help reduce his baloon 
swollen knee for 3-5 day's.  He states then 
after the swollen knee reduced it's size, 
he was fitted with a molded cast on the 
right leg from his hip to his ankle.  He 
was told to stay at the medical dispensary 
for 3-to-6 months.  His cast was removed 
after 8-weeks, and was started on a 
physical-therapy program to strenthen his 
knee.  After a period of 4-months he 
delsvered mail for the medial dispensary 
throughout the base.  Then after 5-6-
months, he returned to his main duty in 
supply where he boxed field supplies and, 
issued out 45-cal weapons to offieer's and 
sargents.  He comes here today and states 
his knee and low back is still hurting him.  
He states the pain is localized to the area 
of the right knee and low-back and slowly 
getting better.  It does not radiate into 
either leg.  He denies paresthesia, 
anesthesia, or paralysis.  Caugh, sneeze or 
valsavo maneuvers do not aggravate the 
pain.  He says the pain is slightly worse 
with walking.  He describes the right knee 
pain as being around the front side of the 
knee.  He has no swelling, locking, or 
cliquing.  He states, however, it does get 
stiff and occasionally does give out.  Past 
medical history indicates he had a 
laminectomy from removal of a disk with a 
bone fusion by Dr. milligar.  He states 
this was due to an injury he received in 
April of 1959 when he was serving in the 
marines.  His pain that time was in his low 
back and right knee.  

Physical exam reveals tenderness in the 
area of the low back.  Straight leg raising 
signs are negative.  Power is intact.  
Motors and sensation are intact.  Right 
knee reveals a swollen tender knee reveals 
a swollen tender knee.  He has tenderness 
on the undersurface of the knee cap itself.  
I am unable to fully examine it due to his 
discomfort and the patient is walking on 
crutches.  

X-Ray:  Exam of the back and knee do not 
	   Reveal any fracture or dislocation.  

Impression:  1)  Lumbosacarl strain, 
improving, 2) internal derangement of right 
knee, probable patella chondromalacia, rule 
out meniscal tear.  

X-rays do reveal narrowing of the L5 s-1 
area , indicating the area of the previous 
lamince tomy

Impression at this time is acute 
lumbosacral strain.  I do not see any 
definite signs of radiculopathy, although 
his history for the irritation in his leg 
is suspicious for lumber radiculopathy.  I 
have advised him to start a physical 
therapy program on a daily basis and placed 
him on some soma, a musele relax anti, and 
synalgos-DC.  A pain medication.  I have 
asked him to return to my office in two 
weeks, I am unsure about his return to work 
at this time and will give you a further 
progress reportin two weeks.  

Sincerely,
[A.P.K.], M.D.

The first paragraph of a letter dated June 12, 1978 in the upper 
right hand corner of the letter, addressed to Dr. C.E.B., and 
from Dr. A.P.K., received October 17, 2003, is as follows:  

Thank you for your kind attention in seeing 
[the Veteran].  [The Veteran] was first 
seen in my office on 3-15-78.  I have 
performed an arthroscopy on [the Veteran] 
on 3-29-78.  I will also send a copy of my 
operative report from that date.  I did see 
some evidence of degeneration along the 
medial meniscus but at the time of the exam 
did not find any evidence of gross tear.  I 
have been trying to treat [the Veteran] on 
an exercise program and have been rather 
unsuccessful in getting him back to full 
use of that leg.  

The body of a letter  dated August 29, 1979 and received October 
17, 2003, with a salutation of "To whom it may concern:" is as 
follows:   

This is a follow up visit from this 
orthopedic surgeon regarding [the Veteran].  
I have seen [the Veteran] in my officer 
before for problems in his right knee for 
which he was eventually referred to [Dr. 
C.E.B.] at the medical center.  

Past medical history indicates that in 
January of 1976, he underwent a lumbar 
laminectomy and a fusion by Dr. M.  he was 
offeleven months before returning to work 
on that occasion.  He says the pain at that 
time was discomfortin his back with 
radiation into his left leg.  He now says 
the pain is also in his left leg, but has 
now also involved his right leg more so 
then his left.  

He states that riding in an automobile, 
bending, stooping, climbing stairs, 
lifting, sitting all aggravate his pain.  

Past medical history indicates that in 
January of 1976, he underwent a lumbar 
laminectomy and a fusion by Dr. [M.].  He 
was off eleven months before returning to 
work on that occasion.  He says the pain at 
that time was for discomfort in his back 
with radiation into his left leg.  He now 
says the pain is also in his left leg, but 
has now also involved his right leg more so 
than his left.  

He states that riding in an automobile, 
bending, stooping, climbing stairs, 
lifting, sitting all aggravate his pain.  

Physical examination reveals that his 
straight leg raising sign is negative.  His 
power is fairly good.  The scar about his 
right knee is well healed and he has had 
good success with his operation by Dr. 
[C.E.B.].  His reflexes are fairly well 
intact.  His sensation is also fairly well 
intact.  Circulation is also intact.  X-
rays doe reveal narrowing of the L5-S1 
area, indicating the area of the previous 
laminectomy.  

Impression at this time is acute 
lumbosacral strain.  I do not see any 
definite signs of radiculopathy, although 
his history of irritation in his leg is 
suspicious for lumbar radiculopathy.  I 
have advised him to start a physical 
therapy program on a daily basis and placed 
him on some Soma, a muscle relaxant, and 
synalogos-DC, a pain medication.  I have 
asked him to return to my office in two 
weeks.  

A letter received in October 17, 2003, dated October 11, 2003 and 
signed by the Veteran, begins with the paragraph as follows:  

This is in reference to an injury I 
received while serving on active duty in 
1959.  My duties consisted of working in 
supply - when a fellow marine droped a 
heavy box object onto my leg and broke my 
knee knocking me down hard onto the 
concrete floor.  As a result I also felt a 
bad pain in my low back and left foot.  

In the final sentence of the letter the Veteran stated.  "Please 
find enclosed photo's when my injury occurred in April-1959.  
Allso see photo's of when I had knee-surgery in 1978."  

Also submitted October 17, 2003 is a VA Form 21-4142 in which the 
Veteran listed Dr. G.K.D. as providing treatment for his right 
knee and back in June 1965 and February 1995 along with a letter 
purportedly signed by Dr. G.K.D.  Submitted by the Veteran 
October 17, 2003 is a letter purportedly signed by G.K.D., M.D., 
dated "Feb-12-1995," has "Riverside General Hospital" and a 
phone number at the top of the document, and has the Veteran's 
name and VA file number.  The letter has no addressee and has a 
salutation of "To Whom it may concern".  The text of the letter 
is as follows:  

      I first saw this patient on June-16-
65, He said he was injured while serving in 
the U.S. Marines.  he states his right knee 
was broken, and allso felt pain in his low 
back.  

      The patient was given physical- 
therapy and hot-pack treatments, bi-weekly 
3-times a week.  Then in 1975 the patient 
came complaining more of back pain.  

I refered him so see Dr. [M] on oct.-1975, 
who performed a lamineetomy in January of 
1976 with the removal of disc and a fusion.  
After being off work for 11-months with his 
back surgery, [the Veteran] returned back 
to work.  

[The Veteran] was seen in my office in 
March-1977, he complained of pain in his 
left foot and right knee.  I suggested and 
order for him to use walking Kane to take 
pressure off his foot when walking.  

I scheduled an appointment for [the 
Veteran] to return to my office in 4-weeks 
in April-1977.  He states he still had pain 
in his right knee and left foot with 
limited walking.  

[The Veteran] was started on a physicle 
therapy program with heat-packs to his knee 
and back.  

He has attended physical therapy for 
several month's now and his condition has 
worsened, so I have ordered a pair of 
cructhes for him to use.  

In Feb, 1978 I have given him a rating of 
100% disabled and refered him to and 
orthopedic surgeon, [A.P.K.] M.D.

From June-1965, to Feb. 1995, I have 
treated [the Veteran] on physical therapy 
and medications, and his condition has not 
improved.  

Also received October 17, 2003 are two sets of photographs.  One 
page contains three photographs dated in April 1959 which shows a 
man with what appears to be a stocking encased cast or 
immobilization sleeve on the right leg.  Another is a page of two 
photographs of an older version of the man in a hospital bed with 
what appears to be an immobilization device or cast on both legs.  

In December 2003 VA afforded the Veteran a VA examination with 
regard to his claims for right knee and lumbar spine 
disabilities.  The examiner recounted the Veteran's report of an 
injury of his right knee resulting from a soldier dropping a box 
on his leg.  The examiner also stated that he was diagnosed with 
an medial collateral ligament sprain after a twisting injury and 
that he was injected with cortisone.  He was casted after the 
swelling resolved for several weeks.  The Veteran also reports 
his injury and surgeries in the 1970 s for his right knee.  

As to his back, the examiner recounted his report that he injured 
his back in 1960 from a drop from a forklift by another marine.  
He reported that he did not seek medical evaluation at that time 
but shortly thereafter saw a physician and was told that he 
probably pulled a muscle.  He reported that he had back pain 
after an incident at work in 1976 and underwent surgery at that 
time.   

The examiner provided an opinion that it was not feasible without 
relying on speculation to state what portion of his current knee 
and back conditions were related to active service.  The 
physician did comment that the Veteran did not undergo any 
surgery during service, that his right leg was casted for an 
apparent medial collateral ligament tear add that typically this 
resolves without significant residual.  The examiner opined that 
his 1970s work related injuries prevented him from returning to 
work and therefore it appeared to this physician that the 
Veteran's  work related injuries are far more likely responsible 
for his current knee and back conditions than the service 
episodes.  

Following a denial of his claims by the RO, VA received a writing 
in March 2004 in which the Veteran stated that the physician who 
examined him in December 2003 "made false statements about my 
body.  I did not have a accidents in 1976 & 1978.  I saw private 
physicians in 1976 & 1978 related to my injuries I received in 
the Marine corp."  He also stated "My knee was broken and set 
back in place.  Then my whole leg was casted for 10 weeks.  I 
received shots and treatment.  The Navy Dr stated that I would 
need surgery at a later date."  The Veteran also alleged that he 
saw a Navy physician in 1960 for pain in his back and that he 
also cut his hand at that time and the warrant officer in supply 
sent him to the dispensary for shots.  Finally, he stated that he 
experiences ringing in the ears and loss of hearing and believed 
this came from firing machine guns and bazookas in field 
exercises while in service.  

In another letter, dated in March 2004, the Veteran reported, in 
pertinent part with regard to his service, as follows:  

I was carried by two Marines to the Navy 
Dispensary on Camp Pendleton where the Dr. 
set my knee back in place and injected my 
swollen knee with pain medication.  After 
4-5 days my whole leg was casted for a 
period of 10 weeks.  Before I was casted, 
the Navy Nurse had me soak in hot water to 
reduce the pain in my knee and back.   

I was kept at the Navy hospital dispensary 
for a period of 4-5 months as I was 
required to use crutches to move around.  

When I was discharged I continued to have 
pain in my knees and back  I saw private 
doctors in San Antonio and Houston for pain 
medications.  

I saw a private Dr. in 1976 for an injury I 
received in the Marines and the Dr. 
suggested surgery to eliminate my pain.  

I continued to experience pain to my right 
knee and I saw a private Dr. in 1978 for 
the knee that was broken in the Marines in 
1959.  My knee cap was out of place with 
torn ligaments that the Dr. repaired.  I 
also have a staple in my knee, as there was 
a broken section of my knee when the knee 
was badly injured in the Marines in 1959.  

In April 2004, the Veteran submitted a letter purportedly signed 
by Dr. G.K.D. and with a date of April 17, 1975.  The salutation 
is "To Whom It May Concern" and the "letterhead" states 
[G.K.D.]M.D., a phone number and address, and RIVERSIDE GENERAL 
HOSPITAL".  The body of the letter is as follows:  

This is a follow up report from this Ortho-
Surgeon regarding [the Veteran].  The 
patient came here complaining of severe 
back pain with locking to his legs and 
states the pain is so severe he cannot 
walk.  

I have seen [the Veteran] previously for 
injuries he received in the Marines and I 
believe he injured his back while in 
service-as he states a fellow Marine 
dropped him down off a fork-lift and he 
felt a severe pain to his back.  He states 
he saw the Navy doctors on two occasions 
for pain in his back while serving in the 
Marines.  

I believe [the Veteran] injured his back 
and knees while serving in the Marines.  

The patient was started on physical therapy 
and hot-pack treatments which he received 
before pains to his back and knees.  

[The Veteran] also complains of hurting and 
ringing in his ears.  The patient states 
while he was in the Marines he was required 
to shoot and fire noisy machine guns and be 
next to big howitzer guns while training in 
field exercises.  I had his hearing tested.  
He has a loss of 50-60% of hearing in both 
ears.  

G.K.D., M.D.  

On April 26, 2004, VA received a letter from the Veteran which 
begins as follows:

This is in reference to my injury in the 
Marine Corps when my knee was fractured and 
placed in a molded cast from hip to angle 
(sic) for 10-12 weeks.  My knee was not ex-
rayed (sic) when I was taken to the Navy 
Dispensary where I was kept for 5 months.  

I was not aware of the knee fracture until 
April 9, 2004, when I had knee pain and 
went to see my primary care doctor:  Doctor 
[A.C.]  Dr. [C.] pulled my medical record 
with her computer and stated to me:  "[The 
Veteran], you had a fracture, look here."  
She showed me where I have a huge staple in 
my knee with screws to repair my fractured 
knee on her computer visible!.  

He also stated as follows:  

When I was no active duty in the Marines on 
leave, I was involved in a terrible auto 
accident in 1960, my head, body - was 
forced through a winshield (sic).  I have 
had continuas (sic) trama (sic) & headache 
since the accident.  My back was also 
injure, and I had to have back surgery to 
L-4 & L-5 with a bone fusion.  I have 
continous (sic) pain to my back that has 
left me to use a wheelchair I saw the Dr. 
for this at stick (sic) bay on base.  I was 
seen at a hospital in downtown San Antonio 
as well.  

The Veteran included radiology images which show a staple in his 
lower leg bone of the right leg, just below the knee joint.  The 
staple has four prongs.  

What amounts to a general physical examination report, dated in 
June 2004, and signed by H.C.P., M.D. is of record.  Dr. H.C.P. 
noted that the Veteran reported that he fractured his knee in 
April 1959 when a marine dropped a box on his knee and that the 
condition existed since 1959 and that he had a low back condition 
since 1960.  He noted that the Veteran reported that he had 
incapacitating episodes every day in the past year, and that Dr. 
G.K.D. had recommended bed rest for his knee, Dr. G.K.D.'s phone 
number was unknown and Dr. G.K.D. had been deceased for 30 years.  
Dr. H.C.P. provided no opinion as to the etiology of either 
condition but merely noted in history sections, the Veteran's 
report.  

In October 2004, the Veteran submitted a letter which has a date 
of May 19, 1959 signed by the Veteran.  In the letter, the 
Veteran states that the cast was removed from his leg three weeks 
earlier.  He reported that he had been doing exercises for his 
leg and that he told the nurse that his leg was hurting.  The 
Veteran stated that the military wanted to send him back for his 
six weeks of infantry training but he hoped that the physician 
would give him a "Pre-File."  He explained that "A Pre-File is 
a piece of paper that a person does not have to do any hard work 
or prolonged Standing or Marching.  I don't think I could ever 
get one of these Pre-files though.  It sure would be nice to get 
one of these until I get out, but I know I couldn't be that 
lucky."  He also stated that he was enclosing pictures of him in 
his cast.  He included a post marked envelope from 1959 with the 
submission.  

In June 2005, VA received a writing in which the Veteran stated 
"I also had tonge-cancer in 2,000,  Dr. [L.] at the Hospital 
said I contected Squma-Cell From When they gave us the sample-
Cigarettes Along in or Food-rations Boxes When We Went on Field 
Manuver's and ran With the 30 Caliber Machine Guns & assault 
riFLes."  

VA sent letters to the Veteran in June 2005 with regard to his 
statements regarding the automobile accident requesting evidence.  
In September 2005, VA received a letter from the Veteran 
informing VA that he was able to retrieve copies from this 
father's house, of evidence of treatment by doctors and hospitals 
related to his injures and cancer while service in the Marine 
Corps.  He stated that in the year 2000 his cancer disease 
reappeared.  Accompanying that letter were four documents, all 
purportedly signed by ""H.J.U.," M.D. & P H D."  These have 
dates of August 5, 7, 9, and 12, 1957.  

The first document includes two paragraphs of a description of an 
automobile accident, states that complete body xrays were 
performed, that he noticed "something unusual" on the x-rays 
and sent them out to a radiologist.  The letter also states that 
he started the Veteran on therapy including hot packs and an 
injection for pain.  

The second document includes another mention of the accident and 
a mention that the Veteran suffered the accident "when he was 
coming home on leave while being in service in the Marines."  
The letter also states that therapy included "was also followed 
up with Hot - Pack treatments on a Medical padded table.  

The third document again includes a first paragraph stating that 
the Veteran was in an auto mobile accident when coming home on 
leave from the Marines.  The second paragraph is as follows:  "I 
received reports back from my Radilogist (sic), and he states 
that [the Veteran] has pinched nerves in his back at L-4 & L-5 
Levels.  The right knee also showed a Fracture below his right 
knee cap.  He reported more hot pack treatments on a padded 
medical table.  

The last letter again begins with a statement that the Veteran 
suffered injuries in an automobile accident coming home from the 
Marines.  He reported more hot  pack treatments.   

In October 2005, the Veteran again submitted the letters 
purportedly from Dr. H.J.U.  He also submitted letters 
purportedly signed by "R.L.B., M.D. and purportedly from Baptist 
Medical Center.  These letters all have dates from 1960 or 1961.  

The letter purportedly from Baptist Medical Center reports that 
the Veteran was carried by ambulance to the Emergency room and 
was bleeding profusely from his forehead following an automobile 
accident.  The letter includes the paragraph as follows:

[The Veteran] was taken to X-ray 
department.  Ex-rays were taken of his head 
and neck.  The radiologist stated there 
were no breaks to the patients head or 
neck.  However, the radiologist pointed out 
an unusual finding.  There was a lined area 
on the right side of the patients lymph 
node.  Radiologist believed this line area 
to be cancer growth.  

This letter also includes a statement that the Veteran reported 
to the hospital that he was on leave from the Marines.  

The letter purportedly from Dr. R.L.B. is dated March 12, 1960 
and includes a statement that the Veteran's head went through the 
windshield of a car, that he was on a long road to recovery, and 
that "he will experience a lot of difficultys and disabilaty 
through out his life with this type of accident.  He has neck & 
back injury, he also has a lined fracture in his right knee cap 
area."  

The letters purportedly from Dr. "W.S.A." include references to 
car accident, that the physician had "ordered some rays to be 
taken of [the Veteran's] head, neck & chest" and that the 
physician found a squamos cell carcinoma in the Veteran's neck 
and that the Veteran had told the physician that he started 
smoking when he entered the Marine Corp.  One of these letters, 
with a date of August 17, 1960, includes the statement"[t]his is 
an extended follow up visit, when we saw and treated the patient 
[the Veteran] for his Cancer growth before when the patient was 
still in the Marines."  

In his February 2006 substantive appeal, the Veteran summed up 
the following alleged inservice injuries:  (1)  That he was in a 
1957 car accident causing pain in his knees and back.  (2)  That 
his right knee was broken by another marine in 1959 and he spent 
8 to 10 weeks in a cast and was kept at the hospital for 6 
months.  (3)  That he was in a 1960 car accident where his head 
and body went through the windshield.  (4)  That cancer was found 
in 1960 and should be presumptively service connected.  

In September 2006, the Veteran requested a copy of his claims 
file, which VA provided in November 2006.  

In December 2006, VA received a letter from the Veteran in which 
he stated in part, as follows:  

After I moved from my father's residence in 
San Antonio, Texas, a copy of the enclosed 
service records was mailed to his residence 
without my knowledge and placed in a box - 
dresser by my step mother.  Then shortly 
after my father passed away my sister found 
the letter and mailed it to me.  She 
replied:  "I don't know if you want this.  
It was tucked away behind a photo album."  

The Veteran also submitted 2 -pages of a document entitled 
"SUMMARY OF EVIDENCE AND ADJUDICATION ACTION."  Above that line 
is "Statement of the Case, Cont't."  This document includes 
entries purportedly documenting receipt of a claim for service 
connection for tongue cancer and right knee and back condition in 
October 1960, that hospital reports were received from October 
1960 showing that he had a right knee fracture and was kept at a 
hospital on base for 6 months, that private hospital reports were 
received in showing that he sustained head, neck, and back 
injuries in March 1960 and was then found to have cancer of the 
tongue, that a claim was adjudicated in January 1961, and that VA 
received a notice of disagreement in February 1961.  

The second page of this document includes a statement in the 
center of the page "This will serve as notice to the Veteran of 
the first decision made."  Under a heading of "DECISION" is 
listed the following:  "Residuals of fracture of right knee and 
sprain of the medial collateral ligaments of the right knee was 
incurred in or aggravated by service.  (  38 U.S.C. 310 and 337 ) 
(38 C.F.R. 3.304)".  Under a heading for "REASONS FOR 
DECISION" is the following:  

Service medical records are for treatments 
or complaints of tongue cancer and 
regarding the disability of fracture of the 
right knee and sprain of the medial 
collateral ligaments of the right knee.  
The additional evidence submitted does 
establish that disability was incurred in 
or aggravated by service.

The Veteran did have 90 days or more of 
active service extending into a wartime 
period and was discharged for disability in 
or was aggravated by his peace time 
service.

Also of record is an original Statement of the Case dated in 
September 1980.  It has an orange colored cover sheet and 
original signatures on the fourth page.  This document is of the 
same format as the one provided by the Veteran in 2006 but the 
dates are different, the decision is different, and the reasons 
for the decision are different.  

All of the dates in the original are from no earlier than June 
1980.  There is no reference to the notice statement found in the 
version submitted by the Veteran.  Under "DECISION" is the 
following:  "Residuals of fracture of right knee and sprain of 
the medial collateral ligaments of the right knee was not 
incurred in or aggravated by service.  (  38 U.S.C. 310 and 337 ) 
(38 C.F.R. 3.304)".  Under a heading for "REASONS FOR 
DECISION" is the following:  

Service medical records are negative for 
any treatments or complaints regarding the 
disability of fracture of the right knee 
and sprain of the medial collateral 
ligaments of the right knee.  The 
additional evidence submitted does not 
establish that this disability was incurred 
in or aggravated by service.

The Veteran did have 90 days or more of 
active service extending into a wartime 
period and he was not discharged for a 
disability incurred in or aggravated by his 
wartime service for which he could have 
been discharged  if he had not been 
discharged for other reasons.

The fourth page of this original document is signed by a rating 
specialist and a section chief and date stamped.  

Also submitted at this time is what is purportedly a VA Form 9 
substantive appeal, purportedly dated in October 1980.  The top 
part of this document is the same as the original document (the 
original contains a date stamp that is green in color). This 
document essentially recaps what the Veteran has argued regarding 
a right knee injury during service, cancer of his tongue, a back 
disability, and the automobile accident.  

In February 2007, the Veteran submitted a handwritten letter 
signed by "S.W." who states that she is the Veteran's sister.  
This letter refers to two inservice automobile accidents with 
resulting injuries.  

He also submitted what is purportedly a May 1961 report of 
medical history which states in the a section for the examinee to 
report his present health in his own words as follows (upper and 
lower case corrected):  

I think my present health is not what it 
should be, due to the fact I have a chronic 
cough and coughing up of blood all the 
time.  I have severe pains in my joints 
some times.  I have awful pain in my back 
or spine where I can't hardly move 
sometime.  I have constant stomach trouble 
& tonge cancer

In an April 2007 letter the Veteran reported that he had two 
tours of duty in Vietnam and that he should be granted service 
connection for injuries and "Cancer sickness."  

A treatment record from Anderson Cancer Center, dated in December 
2006, documents that the Veteran had a history of squamos cell 
carcinoma of the base of the tongue and refers to treatment no 
earlier than 1999.  There is no mention that the Veteran had 
cancer at any time contemporaneous to service.  The report 
includes that there was no clinical or radiographic evidence of 
recurrent disease.  

In January 2008, the Veteran submitted another VA form 9 along 
with several documents which are purportedly records of treatment 
from service, a VA rating decision,, and a VA request for 
information.  

The purported rating decision indicates a date of rating of 9-23-
80.  The findings section is as follows:  

Veteran treated for complaints of backache 
on occasion in 11-57.  Private HR submitted 
by veteran shows veteran first treated for 
an injury sustained to the low back on 8-5-
57 with partial hemi-laminectomy L5-S1, 
with fusion L5-S1. 1-11-76.

Of note is that there are two copies of two DD 214 separation 
documents associated with the claims file.  First, there are the 
copies obtained from the service department.  One of these is 
shows a date of entry in July 1956 and an effective date in 
August 1957.  In block 31 a. for "VA BENEFITS PREVIOUSLY APPLIED 
FOR" is "NA."  In block 19b, for term of service, is "Three."  
Block 18 shows a "TERMINAL DATE OF RESERVE OBLICATION" in July 
1962.  Second, there is a copy of a DD 214 that shows entrance 
into service in August 1957 and an effective date in August 1960.  
In block 31 a. for "VA BENEFITS PREVIOUSLY APPLIED FOR" is 
"N/A."  In block 19b, for term of service, is "Six" years.  
Block 18 shows a "TERMINAL DATE OF RESERVE OBLICATION" in July 
1962.  

In January 2008, the Veteran submitted copies of these DD 214s 
that are different from those obtained from the service 
department.  One is a copy of the July 1956 to August 1957 DD 
214, but this copy has in block 19b for term of service in years 
the entry "six."  In the block 18 for "TERMINAL DATE OF 
RESERVE OBLICATION" is an entry for July 1964.  The other DD214 
that the Veteran submitted in 2008 has, instead of an effective 
date in August 1960, an effective date in August 1962.  The term 
of service is listed as "5" years, and the TERMINAL DATE OF 
RESERVE OBLICATION" is listed as in July 1964.  This copy of the 
DD 214, with an effective date of August 1962, includes an entry 
in a different typeset in block 31b of "Disability 
Compensation."  

Also included in the personnel records obtained from the service 
department is a Form DD 215 for correction to Form DD 214.  The 
correction is to change item 24b to "4-0-14" on the DD 214 with 
an effective date of August 1, 1960.  This change is to the total 
service entry and is reflected in the DD214 obtained from the 
service department.  

There are also two copies of a VA Form 07-3101 REQUEST FOR 
INFORMATION, requesting the Veteran's service records and bearing 
a date of request of June 24, 1980 and a response date from the 
service department of July 16, 1980, associated with the claims 
file.  The first is an original and quite obviously associated 
with the claims file for many years, the date received stamp is 
green in color and indicates it was received in July 1980.  The 
second is a copy, which includes a stamp indicating that it was 
copied form the Veteran's claims file and has a copied date 
received stamp, not the original green stamp.  This second copy 
was submitted by the Veteran in January 2008.  

As to the original copy, the following pertinent information is 
listed:  For the dates entered and separated from active duty, 
the entries are "8-2-57" and 8-1-60."  "Rt broken knee" with 
dates of treatment as "1959" and place of treatment as "Navy 
sick bay Camp Pendleton, Ca." are the only entries in blocks 17, 
18,  and 19.  Obligation terminal date is listed as "7-17-62."  

The document submitted by the Veteran has different entries in 
certain blocks.  The pertinent differences are as follows:  For 
the dates entered and separated from active duty, the entries are 
"7-18-56" and 8-1-62."  The entries in blocks 17, 18,  and 19 
include "Rt broken knee" with dates of treatment as "1959" and 
place of treatment as "Navy sick bay Camp Pendleton, Ca." but 
also include on another line "Tonge Cancer" with dates of 
treatment as "1960" and place of treatment as Navy sick bay 
Camp Pendleton, Ca.  Obligation terminal date is listed as "7-
17-62."  

There are also two copies of a service treatment record, a 
CHRONOLOGICAL RECORD OF MEDICAL CARE which has the Veteran's name 
and date of birth at the bottom of the page.  One is an original 
contained in the service treatment records obtained from the 
service department.  The other is an altered copy of the original 
and was received from the Veteran in 2008.  

The original states in pertinent part "Examined this date and 
found to be physically qualified for: Release to inactive duty 
from the U.S. Marine Corps" and the entry is dated "7-25-60"  
Defects are listed as "none."  

The version received from the Veteran in 2008, months after VA 
sent him the requested copy of his claims file, has in pertinent 
part, the following:  "Examined this date and found to be 
physically qualified for:  Release to Inactive duty from the 
Marine Corps except for: Head and back pain from auto accidents 
in 1957 - with cancer in right Lympnode at Hospital March-1960."  
This entry is 
Dated "7-25-62".  The "62" is handwritten rather than typed 
and the letters that begin with "except for" are in obviously 
different typeset than the preceding letters or the original.  

In August 2008, the RO sent a letter to the Veteran asking him to 
complete a VA release of information form for each health care 
provider and identified Drs. H.U., R.B., W.A., and G.D.  The 
Veteran's representative replied in November 2008, stating that 
all of these physicians were deceased and their medical practices 
no longer exist.  

In September 2009, the Board remanded this matter for the RO to 
obtain records of a claim for disability benefits from the Social 
Security Administration (SSA).  The Board found this remand 
necessary because, in a writing from October 2003, the Veteran 
had stated "[t]hen in 1981, Social Security started me on 100% 
disability" and there were no records from the SSA in the claims 
file and no indication that the records had been sought.  

The RO requested the SSA disability records and received a 
response in October 2009 that the medical records had been 
destroyed.  

In January 2010, the Veteran's representative sent a letter to VA 
stating that "Fortunately, [the Veteran] retained his SSA Award 
Certificate, dated May 5, 1980."  Accompanying this letter is a 
letter purportedly from the SSA to the Veteran describing 
disability as occurring in 1957 to 1980.  The letter is on SSA 
letterhead and addressed to the Veteran.  Most of the letter 
refers to the amounts of benefits and when the benefits started.  

Two paragraphs are of interest to the undersigned, the second and 
third of the document.  These are as follows:  

A total & permanent disability is granted 
as Social Security received Medical reports 
from a Dr. [G.D.] that injuries to your 
back and knees occurred in 1957, 1959, 1960 
while serving in the Marine Corp, in the 
U.S. Military.  Dr. [G.D] is his treating 
physician for these injuries.  

It is also noted in a Medical report from 
Dr [G.D.] that - - [the Veteran] was 
treated for tonge Cancer with a Dr [A] 
since 1960 while serving in the U.S. 
Military.  

In June 2010, the Veteran underwent a VA examination with regard 
to the claims on appeal.  The examiner indicated that the claims 
file had been reviewed.  The examiner summarized the relevant 
history in the claims file.  The examiner stated that 

It is certainly less likely as not that the 
veteran's current knee condition is in 
anyway associated with the medial 
collateral ligament strain he had in 
service which was treated and resolved.  
Current knee complaints are definitely more 
likely than not due to a workers 
compensation injury that required surgery 
in 1978

This opinion followed a discussion of the evidence in the claims 
file, including that the Veteran had been returned to duty after 
he was treated for the medial collateral ligament strain during 
service and discussion of the workers compensation injury many 
years later which did not improve and required surgery.  

The examiner also reported that the Veteran was first diagnosed 
with tongue cancer in 1960.  

As to the lower back claim, the examiner again summarized the 
history noted in the claims file.  He noted that the service 
treatment records showed a one time complaint of back ache, 
headache, general malaise, and elevated temperature and that he 
was diagnosed with bronchitis and upper respiratory infection.  
He referred to the workers compensation injury from approximately 
16 years after service.  The examiner referred to the evidence 
submitted from Dr. R.L.B. and Dr. W.S.A. and stated that "there 
was no evidence of an examination or x-rays related to the 
statements."  He concluded that it is certainly less likely as 
not that his back condition is in anyway associated with his 
military service.  It is more likely secondary to workers 
compensation injury which was many  years after discharge from 
the military service."  

VA treatment records are associated with the claims file.  These 
include reference to an in-service knee injury, for example notes 
from February 2005 include that the Veteran suffered a broken 
tibial plateau in 1959, was casted for several months, and later 
had knee surgery in 1978.  January 2004 notes document that he 
had been diagnosed with squamous cell carcinoma in August 2000 
and hoped to become part of a tobacco settlement.  

Law and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis and malignant 
tumors, may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year of 
discharge from service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board has an obligation to evaluate the credibility of 
evidence and to assign probative weight to competent evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(recognizing the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence").  As to some 
of the factors that go into making these determinations both the 
Court of Appeals for Veterans Claims (Veterans Court) and the 
Court of Appeals for the Federal Circuit (Federal Circuit) have 
provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., because 
of possible bias, conflicting statements, etc ".); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that 
"[t]he credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.").  

As to the Veteran's own statements, the Board finds them not 
credible as to what he reports having occurred during service, 
what he reports he was told by clinicians during service and 
since service, any claims he has asserted that he filed with VA 
prior to 1980, any grant of service connection that he alleges VA 
already made but failed to implement, and most of the treatment 
he alleges he received since service and during service.  The 
case that the Veteran is an unreliable historian is overwhelming.   

For example, many of the documents that the Veteran has submitted 
to support his claim are not authentic and have clearly been 
altered by the Veteran.  This is shown by obvious indications and 
discussed at length further in this document.  The service 
treatment records that he has submitted after VA sent him a 
requested copy of his claims file, when compared to those 
obtained from the service department, have been altered to 
support his claims.  Copies of his two DD 214s have similarly 
been altered to support his claims (the alterations are clear).  
Copies of a VA decision and a statement of the case, as well as 
service treatment records, that the Veteran submitted after VA 
sent him a copy of the claims file, are altered from the original 
in a manner to support his claims (the alterations are clear as 
well as badly done).  The letter purportedly from the SSA has 
indications that the letter is not authentic.  The records 
submitted after the 1980s, that at first glance appear to be from 
physicians and that mention the Veteran's military service, such 
as those from Drs. G.K.D. and A.K.P. have indications that they 
are not authentic.  The letters offered as from Drs. R.L.B., 
H.J.U., and W.S.A. are not authentic.  

That this evidence is not what it has been claimed to be is clear 
from the form of the evidence, the content of the evidence, and 
the circumstances surrounding the submission of the evidence.  
Some of the evidence, for example, the letters received in 2003 
purportedly from Dr. A.K.P., are obvious copies of portions of 
earlier letters received in conjunction with his 1980 claim.  
This is clear when the letters are set side by side.  The 
letterhead and date of the earlier letters have been "xerox" 
copied but the content is different - where the letters received 
in conjunction with the 1980 claim refer only to work related 
injuries in the 1970s, the letters received in 2003 refer to 
injuries in the military.  The alterations are obvious to even 
lay review as they have been badly done, to the point that expert 
review of these documents is clearly not warranted.  Lay 
observation makes one point clear:  The Veteran is fabricating 
documents to obtain VA benefits.

In short, the evidence strongly supports a finding that the 
Veteran (or someone at his direction) has altered documents and 
fabricated documents in an effort to support the claims.  The 
Board will explain, in detail, the evidence that supports this 
finding of alteration and fabrication.  The Board affords these 
documents no probative weight because they are not genuine.  As 
to any statements by VA personnel based on these documents, those 
statements have no value.  For example, the 2010 examiner's 
statement that the Veteran was diagnosed with tongue cancer in 
1960 is afforded no probative weight because it was necessarily 
based on altered and fabricated documents and statements by the 
Veteran which do not reflect events that occurred.  

The Board first turns to the service treatment records.  Those 
records that were obtained from the service department make no 
mention of cancer.  There is one mention of a back symptom but 
that is in the context of bronchitis and influenza, not an injury 
and not a chronic condition.  

As to the right knee reports, those show that he tripped over a 
box on or about April 10, 1959, and was prescribed physical 
therapy and put in a walking cylinder for two weeks.  The walking 
cylinder was removed by April 28, 1959.  

Contrary to his later statements, x-rays were taken and the 
service treatment record documents that x-rays were negative.  
Contrary to his statements that he had a "fractured knee" he 
was diagnosed with a ligament strain.  There is no indication in 
the service treatment records that the Veteran was hospitalized 
for an extended period of time.  

The Veteran's service personnel records make no mention of his 
being hospitalized.  Rather the leave record shows that he was on 
leave from June 10 to June 11, 1959.  On April 17, 1959 he was 
issued a U.S. Government Operator's license to drive up to and 
including 5 ton trucks.  This makes little sense if the Veteran 
was in a hospital with a fractured knee at that time.  His record 
of service shows no assignments to a medical facility for 
treatment.  Rather, he was assigned as a unit stock man from 
January to July 1959, the time he states that he was 
hospitalized, and then had a primary change of duty in July 1959 
to DUINS (duty under instruction) to a training unit until 
September 1959.  These records, therefore, support a finding that 
the Veteran was not hospitalized for any significant length of 
time during service and that he is not telling the truth 
regarding events in service.   

As to the Veteran's reports that a medical officer told him that 
he would have problems the rest of his life or that he would 
require surgery of his knee at some later date, this is 
inconsistent with the medical officer's notes.  In particular, 
the medical officer stated in June 1959 that the Veteran had 
nothing wrong with his knees and expressly stated that he did not 
want to see the Veteran again unless he had new complaints.  The 
tone of that statement tends to show that the medical officer 
found no basis for the Veteran's reports of symptoms which the 
Board (based on the evidence of record) fully understands.   

Telling, in this regard, is the letter that the Veteran has 
submitted as having been written by him in May 1959 and mailed to 
his family.  This letter appears authentic.  In the letter, he 
expressed his wish that he could receive a document which 
exempted him from hard work or prolonged standing.  That letter 
does not indicate that the Veteran was in physical distress due 
to knee symptoms, rather he stated "I don't think I could ever 
get on e of these Pre-files though.  It sure would be nice to get 
one of these until I get out, but I know I couldn't be that 
lucky."  This tends to explain the medical officer's statement 
that he did not want to see the Veteran again unless there was a 
new complaint.  The letter, and the medical officer's comments, 
tend to show that the Veteran had no problems with his knee but 
rather was malingering.  This is the first of many indications 
that the Veteran is not credible.  

That letter also contradicts the Veteran's report of being in a 
cast for months.  He stated on May 19, 1959, that the cast had 
been removed three weeks earlier.  This is consistent with the 
service treatment records which show that his knee was 
immobilized for only a short time.  This tends to show that the 
Veteran is not credible.  

The service treatment records obtained from the service 
department are different than copies of those records the Veteran 
submitted in 2007.  Telling here is that in November 2006, the RO 
sent him a copy of his claims file.  In May 2007 he sent back to 
the RO altered copies of documents that had been sent to him.  
The documents he sent back are not from originals as they are 
stamped as copies from his claims file.  He (or someone at his 
direction) has altered the copies he sent back to VA in 2007.  
The fraud is unusually obvious even under law review. 

None of the service treatment records received by VA from the 
service department mention tongue cancer.  A comparison of the 
May 1961 report of medical history received from the service 
department and the May 1961 report of medical history received 
from the Veteran in February 2007 shows that "& tonge cancer" 
has been added to block 17 (statement of the examinee's present 
health).  This is an obvious alteration, and, given that the 
misspelling of the word "tongue" is the identical misspelling 
that the Veteran used in documents that he has signed, it is 
clear that the Veteran altered this service treatment record.  
The alteration is of low quality.   

Other service treatment records that were also obviously altered 
by the Veteran are the May 1961 report of medical history and the 
chronological report of medical care dated, in the original, in 
July 1960.  Those documents were altered to show that the Veteran 
was on active duty at a date later than is supported by the 
records obtained from the service department but more 
importantly, were altered to show in-service incurrence of 
injuries.  That the Veteran himself altered the May 1961 report 
is clear from his characteristic misspelling of "tongue" as 
"tonge."  This again shows that the Veteran is not credible and 
the evidence he submits is not what it is purported to be.  

The Board assigns this evidence no probative weight favorable to 
the Veteran's claims but does assign in probative weight 
unfavorable to his claims because it is evidence that he is not 
credible.  Simply stated, the Board finds that the Veteran is 
undertaking a fraud and that all of his statements are now placed 
into question regarding all claims before the VA.  The Board 
finds it unlikely that the Veteran would alter documents and make 
false statements if any of his claims had any real validity.  

In any event, the original documents (the ones that the Veteran 
did not alter) are evidence unfavorable to his claims.  This is 
particularly true of the July 1960 document as it shows that the 
Veteran had no residuals of any in-service injury.  As to any 
favorable weight assigned to the May 1961 original report, that 
evidence is outweighed by the other evidence of record, 
particularly the comments of the medical officer indicating that 
the Veteran had nothing wrong with his knee.  

The Board finds the Veteran's September 1980 allegation that 
military personnel made mistakes as to his treatment records to 
be without merit.  The records appear complete, and the Veteran's 
allegation is unfounded.  

There are two letters of record, both purportedly signed by Dr. 
A.P.K. and both dated March 17, 1978.  The first is addressed to 
the State Industrial Accident Board with a salutation of "Dear 
Sirs" and was received by VA from Dr. A.P.K. in March 1981.  The 
second has no addressee, has a salutation of "To Whom it may 
concern," and was received by VA in October 2003.  A comparison 
of the two letters dated March 17, 1978 shows that the letter 
received in October 2003 was created by 'xerox' copying the 
letterhead and date at the top of the letter received in March 
1981 a signature of Dr. C.E.B. from a letter that was of record 
in 1980 and inserting different text for the body of the letter.  
The falsification is, at best, rudimentary.   

This lack of authenticity of the second letter is shown by 
several facts:  

First, the shape and size of the characters in the date at 
the top of each letter are consistent with the shape and 
size of the characters in the body of the first letter, but 
inconsistent with the shape and size of the characters in 
the body of the later received letter.  

Second, the type of misspellings in the later received 
letter are consistent with the misspellings in letters that 
the Veteran has signed, but not consistent with spelling in 
the earlier received letter.  

Third, the use of punctuation in the later received letter 
is consistent with the punctuation used by the Veteran in 
letters that he has signed but not consistent with the 
punctuation found in the earlier received letter.  

Fourth, the letter comes from the Veteran, who, as cited 
above, clearly is willing to alter documents to obtain VA 
benefits. 

As to the document purportedly signed by Dr. A.P.K. in 1978 which 
was received in 2003, it is clear that the portion containing the 
letterhead of [K] & [S] Orthopedic Associates, P.A." and date 
March 17, 1978 just under the letterhead, is a xerox-type copy 
because there is the outline of a two hole punch on the very top 
of the document.  The size and shape difference between the 
characters in the date at the top of the document are smaller 
than the characters in the body of the text and the of different 
shapes.  This is clear from the "M" in March, in the date, 
which is smaller than the "M" in "Marines" in the body of the 
document received in October 2003, and the two diagonal lines in 
the M meet halfway down the vertical lines in the "March"  but 
extend all the way down in "Marines."  This is to be contrasted 
in the earlier received letter, where the "M" in "March" at 
the top of the letter is the same size and shape as the "M" in 
"Motors" in the body of the letter.  

As to punctuation, the earlier received letter never includes an 
apostrophe before the letter "s" when the letter is used to for 
a plural.  This is correct as to accepted possessive use of an 
apostrophe as opposed to adding an "s" for a plural form.  The 
later received letter has an apostrophe before the letter "s" 
in the words "baths" and "officers" such that the words are 
spelled "bath's" and "offieer's."  This misuse of an 
apostrophe is not found in any signed by Dr. A.P.K. and received 
in the 1970s or 1980s but is found in several letters signed by 
the Veteran (for example the 2003 letter signed by the Veteran in 
which he spelled the plural for photo as "photo's").

Similarly, the later received letter includes a spelling of the 
word "dropped" as "droped" and the letter received from, and 
signed by, the Veteran that same month includes the identical 
misspelling.   

The Board finds that these facts clearly support the finding not 
only that the documents have been altered, but that it the 
Veteran who is doing the altering. 

Given the purported date of March 1978 for the letter received in 
2003 and purportedly signed by Dr. A.P.K. there can be no 
argument that the Veteran merely authored the letter.  

Based on the above, the Board concludes that the letter received 
in October 2003 dated in March 1978 and purportedly signed by Dr. 
A.P.K. is not authentic but rather has been created by someone 
other than Dr. A.P.K., either the Veteran or someone at his 
direction.  Of note is that it does not require expertise in 
document analysis to determine that the evidence received in 
October 2003, and purported to be written by Dr. A.P.K., is not 
authentic.  The Board is not here relying on findings involving 
the type of ink use or whether the fonts were in existence in 
1978 as to the later received evidence.  This determination by 
the Board is one any layperson could make simply by comparing 
documents.  This letter is, therefore, not evidence favorable to 
his claims and provides more evidence that the Veteran is lying.   

The Board finds that the creation of false evidence to support 
his claim taints all of his statements regarding when and how he 
injured his knee that resulted in any current disability.  This 
is because it tends to show that the Veteran is engaging in 
deception to obtain VA benefits and, therefore, leads the Board 
to the conclusion that statements of symptomatology following 
service and attributing the symptomatology to service where such 
statements originate with the Veteran, are made without regard 
for truth.  

Also of note is the discrepancy between the letters dated in June 
12, 1978.  The letter received from Dr. A.P.K. in 1981 refers to 
reports of workmen's compensation claims, but the letter received 
in 2003 has this reference removed.  This alteration has the 
effect of taking an item of evidence unfavorable to the Veteran's 
claim - that he was being treated for a post service work related 
injury - and transforming it into merely evidence of treatment of 
the knee, which then could be treatment for a service injury.  
This obvious alteration is more evidence that the Veteran is not 
credible and that he has resorted to altering, falsifying, and 
creating evidence to support his claim.  

Similarly, the two versions of the letter dated August 29, 1979 
demonstrate that evidence submitted by the Veteran to support his 
claim is not authentic.  The version obtained in 1981 from Dr. 
A.K.P. includes in the first paragraph that the Veteran was seen 
for an injury in 1979 and in the second paragraph that the 
Veteran had injured his back in 1979.  Those references have been 
removed from the version submitted by the Veteran submitted in 
2003.  

The other letters obtained from Dr. A.P.K in 1981 tend to show 
that the only injuries that were of any importance post service 
are the injuries that occurred post service.  Dr. A.P.K., in his 
October 1979 letter to the insurance company, referred to 
injuries that occurred only well after the Veteran's service and 
did not mention the Veteran's service.  

The Board finds that the statement that he had a fractured or 
broken right knee during service is outweighed by the evidence 
found in the service treatment records.  Those records were the 
result of treatment by medical professionals and clearly indicate 
that there was no fracture involving is right knee during 
service.  

This account of an in-service right knee injury is not only 
inconsistent with the service records but is also inconsistent 
with the Veteran's post-service statements.  In 1983, he stated 
that his knee was injured in a fight with an ex-marine, in 2003 
that he worked in supply and another marine dropped a box on his 
knee.  This inconsistency tends to show that the Veteran is not 
credible as to his account of what happened in service.  

As to the Veteran's statement during the 1980 hearing that he was 
treated  for a back problem  12 years earlier at the Houston 
VAMC, this is not consistent with the records obtained of his 
treatment at that facility.  Those records showed that he was 
treated only for excision of a scar.  Moreover, his only reported 
injury was a blow and laceration of his forehead in a 1964 car 
accident, which was after his separation from active service.  If 
he had ongoing back or knee symptoms it does not follow that he 
would report a two year old blow to the head but not report a 
back or knee injury.  The Board finds the records from the 
Houston VAMC more probative than the Veteran's statements during 
the hearing as to what he was treated for by VA in the 1960s.  
There is no motivation for VA to have incorrectly recorded or 
omitted any treatment.  The Veteran has a motivation for 
providing false testimony - obtaining VA benefits.  He has 
demonstrated, by the submission of altered documents, that he is 
not credible.  Hence, his statements as to what he was treated 
for at VA in the 1960s are afforded no probative weight.  Based 
on the VA treatment records, the Board finds that he was treated 
only for a forehead laceration at that time and that that 
laceration occurred in 1964, after his release from active 
service.  

Those records do provide a basis for why the Veteran has altered 
documents, principally his DD 214s and a VA request for 
information in 1980, to show a date of service later than when he 
served.  

At this point the Board notes the discrepancies in the DD 214s.  
One set of those documents shows that the Veteran's terminal date 
of service obligation was in July 1962 and this is in agreement 
with the service personnel records received from the service 
department.  The DD 214 submitted by the Veteran in 2008 shows a 
terminal date of service in July 1964.  The service department 
obtained DD 214 shows that his active duty ended in August 1960 
while the copy he submitted has a date in 1962.  The Board finds 
the DD214s submitted by the Veteran in 2008 is a copy that he or 
someone at his direction has altered.  The effect of the 
alteration is obvious.  The Veteran was attempting to show that 
he sustained an automobile accident while in service and use the 
mention of a forehead injury occurring in 1964, found in the VA 
treatment records, to show that he was injured during service and 
therefore should receive compensation benefits.  

The Board finds that the Veteran was not in active service at any 
point after August 1, 1960.  

Another discrepancy in the DD 214 submitted by the Veteran in 
2008 provides more evidence that he is not credible.  That is the 
addition of "Disability Compensation" in block 31b of the DD214 
submitted in 2008 that is not present in the earlier received DD 
214, which was received from the service department.  

Turning to the VA Form 07-3101 copies, the Veteran has altered 
the document sent to him as part of his service treatment records 
by adding "Tonge Cancer" in block 17 as adding the entries in 
blocks 18 and 19.  The original has also been altered to show 
service ending in August 1962.  The obvious effect of these 
alterations is to show that he claimed service connection for 
tongue cancer in 1980 and that he was on active duty in 1962.  
The change as to 1962 has the same effect as the change in the 
DD214.  As to the tongue cancer, this is obviously done by the 
Veteran "tongue" is misspelled as "tonge" and this is typical 
of the Veteran's misspelling of that word as shown in statements 
that he has authored and signed.  

These altered documents are more evidence that the Veteran is not 
credible.  His statements as to what occurred during service are 
therefore not to be given any weight favorable to his claim but 
are given probative weight unfavorable to his claim because they 
demonstrate that he is not credible.  

Also noted by the Board is the service records fail to show any 
service in Vietnam.  As to the Veteran's statement that he served 
two tours in Vietnam, the Board finds the service records more 
probative and therefore finds that the Veteran did not serve in 
Vietnam.  

As to the letter purportedly sent to the Veteran from the SSA, 
the Board finds that that letter is not authentic.  The most 
obvious sign that the letter is not authentic is it contains the 
same misspelling of "tongue" that is present in other documents 
submitted by the Veteran, including the June 2005 letter were he 
stated that he had "Tonge-Cancer" in the year 2000.  Given the 
numerous spelling errors in letters authored by the Veteran, it 
is unbelievable that an SSA official spelled "tongue" as 
"tonge."  The use of the phrase "while serving in the Marine 
Corp, in the U.S. Military" is more in line with the Veteran's 
phrasing and is a phrase out of place in a letter the SSA.  The 
letter was obviously constructed from a letter on SSA letterhead 
with a similar copying strategy that the Veteran used in the 
letter purportedly from Dr. C.E.B. that he submitted in 2003.  
The content of the letter has been provided by the Veteran or 
someone at his direction to support his claim for VA benefits.  

In his claim received in 1980, the Veteran mentioned three 
civilian physicians who he reported treated him for his claimed 
back and right knee injuries.  Dr. D.L.M., Dr. C.E.B., and Dr. 
J.J.M.  Nowhere in that document or in any document received 
prior to 2003 is Dr. G.K.D. mentioned.  During the hearing 
conducted in December 1980 the Veteran does not mention Dr. 
G.K.D.  There is also no mention of Dr. G.K.D. in the Veteran's 
January 1984 claim for a non-service-connected pension.  In that 
claim he stated that he was disabled due to back injuries 
suffered in a 1976 automobile accident and that he had been 
treated by Dr. J.M. in January 1976, Dr. A.P.K. for knee and back 
problems in 1978 and by Dr. H.W. for back problems since 1978.  
The earliest receipt of any document that mentions Dr. G.K.D. is 
the Veteran's September 2003 claim.  The earliest receipt of any 
other document that mentions Dr. G.K.D. is the submission in 
October 2003 of the letter purportedly written in 1995.  

The Board finds that the letters submitted by the Veteran, 
purportedly from Dr. G.K.D. are not authentic but rather have 
been created by the Veteran or someone at his direction in an 
effort to fraudulently obtain VA benefits.  

If Dr. G.K.D. had indeed treated the Veteran for injuries 
sustained in service it does not follow that he would have 
omitted Dr. G.K.D.'s name from the list in 1980.  More evidence 
the letter purportedly authored by Dr. G.K.D. in 1995 is the 
statement found in the June 2004 examination report signed by Dr. 
H.C.P.  He noted that the Veteran had reported treatment by Dr. 
G.K.D. and reported that Dr. G.K.D. had been deceased for 30 
years.  There is no reason to believe that Dr. H.C.P. recorded 
information other than what the Veteran provided.  It would thus 
have been impossible for Dr. G.K.D. to author a letter in 1995.  

More evidence that the letters purportedly from Dr. G.K.D. are 
not authentic is found in the language and spelling employed.  
The word "cane" is misspelled "Kane" and the first letter is 
capitalized.  This is typical of the Veteran's incorrect 
capitalization and spelling habits.  Also typical of the spelling 
habits of the Veteran is the spelling of the word "also" as 
"allso."  This is seen, for example, in his October 2003 
handwritten statement.  

The letter dated April 17, 1975 and purportedly signed by Dr. 
G.K.D. is not authentic.  The constant reference to the military 
is out of place in a treating physician's letter allegedly 
written many years after separation from service as is the 
statement that the author believes that the Veteran injured his 
knees and back during service.  Taken with the rest of the 
evidence of record and the Veteran's tendency to fabricate 
evidence, the Board finds this document to not be a letter from a 
physician but rather to have been created by the Veteran or at 
his direction.  This letter is afforded no probative weight 
favorable to the Veteran's claim.  

The letter received in April 2004 from the Veteran is 
inconsistent with other statements by the Veteran.  In that April 
2004 letter he reports that his leg was not x-rayed during 
service and that he did not know he had broken his knee until 
April 2004 when a doctor told him he had when she saw a staple on 
an x-ray.  This is inconsistent with the Veteran's testimony in 
1980 that he had broken his knee during service.  As to the 
presence of the staple on the x-ray image, this is clearly from 
his 1978 surgery for the work related injury.  Indeed, the 
operation report provided that a four prong staple was placed in 
his tibia.  This is what is shown in the radiography image he 
submitted in 2004.  This is another example of the Veteran's lack 
of credibility and is afforded probative weight only in that it 
shows his lack of credibility and is thus evidence against his 
claim.  

As to the letters he submitted purportedly from Dr. J.J.U., Dr. 
R.L.B., and Dr. W.S.A., the Board finds that the letters are not 
authentic but rather have been created by the Veteran or someone 
at his direction to fraudulently obtain VA compensation benefits.  
The letters purportedly from Dr. H.J.U. are offered to prove that 
he was in an automobile accident in 1957.  The letters repeatedly 
refer to the Veteran's service in the Marines and that the 
Veteran was home on leave when he was involved in a car accident.  
While one reference may not be out of the ordinary, multiple 
references are out of the ordinary.  The letters contain 
incorrect spelling and capitalization, which is typical of the 
Veteran's letters but not what one would expect from an educated 
medical professional or his staff.  For example, "radiologist" 
is misspelled as "Radilogist" both that word "Fracture"  "Hot 
- Pack" and "Medical" are incorrectly capitalized.  

Moreover, a medical professional or his staff would not refer to 
a "padded medical table" in the context of hot pack treatments.  
These letters are highly consistent with the Veteran's writing.  
These records were not created by anyone providing treatment for 
the Veteran.  

Similarly, the letter purportedly from Baptist Medical Center 
includes the spelling of "x-rays" as "Ex-rays" which is 
characteristic of the Veteran's writing but is not consistent 
with the writing of a member of a hospital staff.  That letter is 
not authentic but rather was created by the Veteran or someone at 
his direction.  

The letter purportedly from Dr. R.L.B. are not authentic.  
Evidence of this includes the misspelling of "difficulties" as 
"difficultys."  The general form and tone of the letter clearly 
fits with the Veteran's writing and not the writing of a 
professional.  It is also out of place that a physician would 
state that someone would have a lot of difficulty and disability 
throughout his life due to an accident, but is fitting with the 
Veteran's statements.  

The letter purportedly from Dr. W.S.A. is also not authentic.  It 
simply makes no sense that a physician, writing in 1960, would 
stated that he had treated the Veteran for "Cancer growth before 
when the patient was still in the Marines."  There would be no 
reason to note that he was in the military at the time of a prior 
treatment, no reason to capitalize the first letter of "cancer" 
in the middle of a sentence, and the phrase "ordered some x-rays 
to be taken" is consistent with the Veteran's use of language 
but not that of a medical professional.  

The Board notes that the letters purportedly signed by Dr. H.J.U. 
and Dr. R.L.B. have the same typeset (or font), the same margins 
and appear identical in form.  All have similar idiosyncratic 
references, referring for example to having the Veteran lay flat 
in a "medical bed," referring to his military service 

The Board affords this evidence no probative weight favorable to 
the claims because the evidence is not authentic.  The evidence 
does not show treatment of the Veteran.  It shows only that the 
Veteran has fabricated evidence in an effort to fraudulently 
obtain VA benefits.  

The document entitled "SUMMARY OF EVIDENCE AND ADJUDICATION 
ACTION", and is purportedly part of a statement of the case, 
submitted by the Veteran in December 2006 is not authentic.  One 
of the documents that VA sent to the Veteran in November 2006, 
pursuant to his request for a copy of his claims file, was a copy 
of the statement of the case issued in September 1980.  The 
original statement of the case lists evidence received with dates 
beginning in 1980.  The summary of evidence that the Veteran 
created and submitted in December 2006 lists evidence received 
beginning in 1960.  In the original statement of the case, the RO 
informed the Veteran that his claim had been denied and that a 
pension had been denied.  Comparing the two documents, it is 
obvious that the Veteran or someone at his direction used the 
form of the document issued in September 1980 but inserted 
language for the purpose of showing that the decision was 
favorable to the Veteran.  In argument received in February 2010, 
the Veteran's representative argued that the September 1980 
statement of the case contained the text that the Veteran or 
someone at his direction inserted in the version that he 
submitted in 2006.  Fairly typical of the Veteran's forged 
documents is the statement "This will serve as notice to the 
Veteran of the first decision made," a statement that is not 
typical in statements of the case.  The September 1980 statement 
of the case denied the Veteran's claims.  Only the version that 
the Veteran or someone at his direction created includes a grant 
of benefits.  The version submitted by the Veteran is of no 
probative value other than to show his lack of credibility.  

The Veteran's accompanying letter, including the statement " I 
can not understand why they wait so long to award my 
compensation" and The evidence & Proof is presented here" 
informs VA as to the purpose of this fabricated statement of the 
case.  Apparently, the Veteran sought to convince VA that VA had 
awarded service connection for his claimed disability, and a 
pension, in 1960 and merely had not yet sent him any money.  The 
obvious nature of this fabricated evidence is clear on its face.  
This again tends to show that any statements from the Veteran are 
not credible.  

Similarly, the altered copy of the September 1980 rating decision 
tends to show that the Veteran is not credible.  He, or someone 
at his direction, has changed the date of the first treatment of 
a low back injury from the original date in 1975 to a date in 
1957.  This was an attempt to show that he was first treated for 
a back injury during service rather than 15 years after service.  
Again, this is evidence unfavorable to his claim because it 
demonstrates his propensity to falsify evidence.  

The copies of the Form 9 that he submitted are similar.  The 
original Form 9 made no mention of a car accident or cancer.  The 
altered version submitted by the Veteran refers to cancer and a 
car accident.  The altered document is evidence probative only of 
the Veteran's lack of credibility.  

Also considered by the Board is the letter the Veteran submitted, 
presumably from his sister.  Most of this letter simply repeats 
what the Veteran has stated and is not probative.  For example, 
the letter seeks to describe a car accident but the author 
indicates that he or she was not present at the accident.  Hence, 
those reports add nothing to what the Veteran has stated.  The 
letter is afforded only the most minimal of probative weight.  
This is because, although the author states that the Veteran was 
in two car accidents, one in 1957 and one in 1960, this is 
inconsistent with the service treatment records.  Those treatment 
records make no mention of any residuals of car accidents.  If 
the Veteran was indeed in a car accident in 1960, involving him 
going through a windshield, as the author alleges, the Board 
would expect to find some mention of residuals in the service 
treatment records, if the accident occurred during active 
service.  

Even assuming that the letter was written by the Veteran's 
sister, at most she is incorrect as to when a car accident 
occurred.  Despite the Veteran's altered DD 214s, he was not on 
active duty after 1960.  Clearly he had a scar of the forehead 
when he reported for treatment at VA in the 1960s.  That scar 
however, was the result of a post service car accident.  Any 
favorable effect of the letter submitted as from the Veteran's 
sister is outweighed the other evidence of record already 
described.  

The photographs of the Veteran are not evidence tending to prove 
his claims.  The photographs from his time in service show only 
that his leg was immobilized.  They are not evidence of a length 
of stay in the service or of residuals of his in-service ligament 
injury.  

As to the allegations of in-service car accidents, the Board 
notes the shifting nature of the events that the Veteran alleges 
should result in a grant.  He has variously, and at different 
times, attributed his injuries to a fight, to a forklift injury, 
to a fellow soldier dropping a box on his leg during work, and to 
car accidents.  Of note the most recent attribution to car 
accidents appears to be an effort to make use of the reference to 
a car accident in the earliest VA treatment notes.  

Medical evidence shows that the Veterans back and knee disability 
are not related to his military service.  

First, the 1978 discharge summary from Sharpstown Hospital 
includes the sentence that his past history was not contributory 
with regard to his right knee injury.  This tends to show that 
the injury he suffered during service had resolved prior to his 
work related injuries that occurred well after service.  

The Board has not ignored the statement by Dr. C.E.B. in the 
September 1978 physical report that the Veteran reported pain and 
difficulty of his knees in the past.  Of note though is this is 
consistent with the evidence of record.  As to Dr. C.E.B.'s 
mention of prior dislocation, this is consistent with the 
Veteran's testimony in December 1980 that he dislocated his knee 
in 1975.  These comments by Dr. C.E.B. regarding past pain 
reported by the Veteran add nothing to the favorable evidence as 
it is clear that he had pain of the right knee during service.  

VA treatment records contain references to a knee injury during 
service but are not probative that his current knee disability is 
the result of any in-service knee injury because there is no 
explanation of the work related injuries that occurred in the 
1970s or of the evidence from that time period received from the 
medical professionals.  Moreover, the persons noting that he had 
a tibial fracture during service did not have access to his 
service treatment records.  Those reports are based solely on the 
Veteran's statements.  The Veteran has demonstrated that he is 
not credible.  Hence, the VA treatment records are not evidence 
favorable to his claims.  

The VA treatment record form 2004 that documents that he was 
diagnosed with squamous cell carcinoma in 2000 is evidence 
against his claim because it tends to show that his cancer did 
not manifest until many decades after service.  

The examination report from 2003 is probative to the extent that 
it includes the Veteran's report that he did not seek medical 
evaluation for his back pursuant to an alleged in-service injury 
but was told that it was probably a pulled muscle.  This tends to 
show that the Veteran has fabricated his account of treatment 
while on leave from the military for a car accident related 
injury.  In this regard, it is inconceivable that the Veteran 
would not mention the car accident in 2003 if it had occurred 
during service.  Although the rationale provided was not 
extensive, the report did include an opinion consistent with the 
June 2010 report.  Even if one were to find that the rationale 
was too lacking in this report to be adequate, the June 2010 
report was adequate in this regard.  

As to the Veteran's assertion in March 2004 that the examiner 
"made false statements about my body" and his assertion that he 
did not have accidents in 1976 and 1978, these are contradicted 
by the more probative evidence or record from the evidence 
received from practitioners in 1981.  This statement by the 
Veteran again demonstrates his lack of credibility.  The Board 
finds his allegations to have no merit with regard to allegedly 
false statements.  

The June 2004 evidence from Dr. H.C.P. only reports a history 
reported by the Veteran.  There are no additional findings by the 
physician and, indeed, the physician would have no way of knowing 
what occurred in 1959.  This is not evidence favorable to the 
Veteran's claims.  

The examination report from June 2010 contains sufficient data 
and a reasoned opinion providing that any back and knee 
disability suffered by the Veteran are the result of post service 
injuries, not any event or injury during service.  As to the 
mention of tongue cancer diagnosed in 1960, this is based on 
fabricated documents.  The more probative evidence of record 
shows that the Veteran was no diagnosed with cancer until many 
years after service.  This is shown by the treatment records from 
the Anderson Cancer Center.  It is also demonstrated by the fact 
that the Veteran did not report tongue cancer until many years 
after service.  Given that the Veteran filed for benefits in 
1980, if he had cancer during or shortly after service, it is 
inconceivable that he would not have filed for VA benefits for 
such disease in 1980 or at some point prior to when VA received 
his claim for service connection for tongue cancer.  

Of note is that even if the Veteran did have cancer that 
manifested sometime years after service as the result of tobacco 
use during service, as he claims, such would not be subject to 
service connection.  

For claims filed after June 9, 1998, such as the Veteran's claim, 
a disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to the 
Veteran's use of tobacco products during service.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.  

The December 2006 Anderson Cancer Clinic records are evidence 
against the Veteran's claim because these records tend to show 
that the Veteran had no treatment for tongue cancer prior to 
1999.  

Although the Veteran has made considerable efforts, essentially 
providing false statements and obviously altered documents, to 
establish that he either had cancer during service or filed a 
claim for service connection for tongue cancer in 1980 or 
earlier, the credible evidence shows that VA first received a 
claim for service connection for tongue cancer in 2005.  Thus, 
application of 38 U.S.C.A. § 1103 as implemented by 38 C.F.R. § 
3.300, bars service connection for tongue cancer to the extent of 
disability resulting from his tobacco use during active service.

In summary, the Board finds the preponderance of evidence to show 
the following:  The Veteran's knee and back disabilities are the 
result of post service injuries and did not have onset during 
service and are not otherwise related to service.  He did not 
have cancer until many years after service and that post service 
cancer is unrelated to cancer other than possibly a contribution 
of tobacco use during service which is not subject to service 
connection as a matter of law.  Hence, the appeal must be denied 
as to all issues.  There is no reasonable doubt to be resolved in 
this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010).  

The Board must note that it has undergone a complete and total 
review of the evidence of record.  The Veteran appears to be 
receiving a 100 percent disability evaluation on the basis that 
he cannot hear.  See rating action of July 2008.  This finding 
appears to be based on subjective statements of the Veteran to an 
examiner.  The Veteran's tinnitus claim is also based on the 
Veteran's subjective statement that he has ringing in his ears.  

Importantly, it must be noted that while the Veteran appears to 
be currently receiving a 100 percent disability evaluation for 
hearing loss, he appears to have no problem actively 
communicating with his doctors as clearly indicated within his 
outpatient treatment records (who make little, if any, reference 
to hearing problems). 

As noted above, the Veteran's statements cannot be believed.  For 
reasons clearly noted above, there is clear reason to believe 
that the Veteran is lying to the VA regarding all his claims and 
that all of his subjective statements, including hearing loss and 
ringing in his ears, are clearly suspect.  At the RO's 
discretion, an investigation of the propriety of the June 2008 
rating determination, and any determination that has granted the 
Veteran service connection for any disability, may be undertaken.  
A further investigation into the Veteran's actions in this case, 
and other appropriate legal actions, may also be undertaken at 
the RO's discretion.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in September 2003, June 20005, July 2005, 
March 2006.  In the September 2003 and June 2005 letters, the RO 
informed the Veteran of what evidence was required to 
substantiate the claims for service connection for back and right 
knee disabilities and of the Veteran's and VA's respective duties 
for obtaining evidence.  In the July 2005 letter, the RO informed 
the Veteran of what evidence was required to substantiate the 
claim for service connection for disability due to tongue cancer.  
In the March 2006 letter, the RO provided notice with regard to 
how VA assigns disability ratings and effective dates in the 
event that service connection is established.  

To the extent that the notice provided did not precede initial 
denials of his claims, the timing defect has been cured by the 
opportunity that the Veteran has had to participate meaningfully 
in the development of his claim since the notice was provided 
along with issuance of a supplemental statement of the case in 
August 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, service 
personnel records, and all private treatment records for which 
the Veteran requested VA assistance in obtaining.  Pursuant to 
the Board'
September 2009 remand, the RO requested records of a claim for 
disability benefits from the Social Security Administration 
(SSA).  In October 2009, the SSA informed VA that the records had 
been destroyed.  The Board thus concludes that no SSA disability 
records exist.  

In 2003 and in 2010, VA afforded the Veteran a medical 
examination with regard to the claims for service connection for 
right knee and back disabilities.  The examinations were 
adequate.  VA has no duty to afford the Veteran an examination or 
obtain an opinion with regard to his claim for service connection 
for tongue cancer because the evidence does not establish that 
cancer had its onset during service manifested within an 
applicable presumptive period.  

Finally, the Board finds that its remand instructions were 
complied with.  Stegall v West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


